Citation Nr: 1636450	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-22 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for residuals of a cerebrovascular accident.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for peripheral neuropathy of both hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

In July 2016, prior to the promulgation of a decision on the issues of entitlement to service connection for PTSD, a low back disorder, residuals of a cerebrovascular accident, hypertension, and peripheral neuropathy of both hands, the Veteran withdrew his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claims for entitlement to service connection for PTSD, a low back disorder, residuals of a cerebrovascular accident, hypertension, and peripheral neuropathy of both hands have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).   

In July 2016, the Veteran's authorized representative submitted a written statement indicating that, after consultation with the representative, the Veteran would like to withdraw his appeal regarding the above issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


